internal_revenue_service number release date index number ---------------------- ------------------------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b05 plr-127081-18 date date legend taxpayer date date date form year owner accountant first effective year dear -------------- -------------------------------------------------------------------- ---------------------- ------ --------- ------------------------------------------------------------------- ------- -------------------- ---------------------------- ---------------------------- this letter responds to your letter requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a regulatory election specifically you have asked for an extension of time to request under revproc_2006_46 an automatic approval to adopt change or retain annual_accounting_period under sec_442 of the internal_revenue_code and sec_1_442-1 of the income_tax regulations facts taxpayer was established on date as a development entity and is owned by owner taxpayer files its annual federal_income_tax return on a fiscal_year that ends on date in early march of year accountant became aware of the business situation that required taxpayer to change its accounting_period by the time accountant completed her review of the documents the due_date for submitting a request through the exclusive automatic procedure under revproc_2006_46 had expired plr-127081-18 taxpayer submitted the request for the change within days from the due_date for filing form and has not filed its tax_return for the first effective year taxpayer represents that it relied on accountant for advice on appropriate actions and to for timely filing of the necessary documents with the internal_revenue_service taxpayer also represents that granting relief under sec_301_9100-3 will not result in a lower tax_liability in the aggregate for all years to which the requested change would apply than taxpayer would have had if the change had been timely made law and analysis revproc_2006_46 2006_45_irb_859 provides the exclusive procedures for a certain taxpayer to obtain an automatic approval to adopt change or retain its annual_accounting_period under sec_442 of the internal_revenue_code and sec_1_442-1 of the income_tax regulations section of revproc_2006_46 provides that the form_1128 application to adopt change or retain a tax_year must be filed no earlier than the day following the end of the first effective year and no later than the due_date including extensions for filing the federal_income_tax return for the first effective year sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than specific automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election however a taxpayer is not considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests plr-127081-18 relief and the new position requires or permits a regulatory election for which relief is requested was fully informed in all material respects of the required election and related tax consequences but chose not to make the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief ii iii sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based on the information submitted by taxpayer we conclude that taxpayer has acted reasonably and in good_faith under sec_301_9100-3 and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 we are returning taxpayer’s form with this letter taxpayer must change its accounting_period in accordance with the appropriate provisions of revproc_2006_46 the form must be filed with the director internal_revenue_service center attention entity control where taxpayer files its federal_income_tax return in order to assist in the processing reference to this revenue_procedure must be made a part of the form by either typing or legibly printing the following statement at the top of page filed under revproc_2006_46 further taxpayer must attach a copy of the form to the federal_income_tax return filed for first effective year taxpayer must also submit any additional information required to be submitted by section of revproc_2006_46 a copy of this letter should be attached to certify that taxpayer had received an extension of time to file form conclusion plr-127081-18 accordingly based solely on the facts and information submitted and the representations made in the ruling_request we grant taxpayer an extension of days from the date of this letter_ruling to file form and the return for first effective year to make the change under revproc_2006_46 this ruling is directed only to taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william a jackson branch chief branch office of associate chief_counsel income_tax accounting enclosure
